96 F.3d 1438
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bertha KARLINSKY, Plaintiff-Appellant,v.THE MAYOR AND COUNCIL OF ROCKVILLE;  Phillip Bryan;  BurtHall, Defendants-Appellees.
No. 96-1340.
United States Court of Appeals,Fourth Circuit.
Submitted Aug. 22, 1996.Decided Sept. 12, 1996.

Bertha Karlinsky, Appellant Pro Se.  Linda B. Thall, Senior Assistant County Attorney, Edward Barry Lattner, COUNTY ATTORNEY'S OFFICE, Rockville, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before HALL, WILLIAMS, and MICHAEL, Circuit Judges.
OPINION
PER CURIAM:


1
Bertha Karlinsky appeals from the district court's orders granting dismissal of the individual Defendants, and summary judgment in favor of Defendant Rockville, and dismissing her employment discrimination action alleging violations of the Age Discrimination in Employment Act of 1967, 29 U.S.C.A. §§ 621-34 (West 1985 & Supp.1996).  Our review of the record and the district court's opinions discloses that this appeal is without merit.


2
First, the district court's dismissal of the individual Defendants was proper.  See Birkbeck v. Marvel Lighting Corp., 30 F.3d 507, 510-11 (4th Cir.), cert. denied, 63 U.S.L.W. 3457 (U.S. Dec. 12, 1994) (No. 94-719).  Second, Karlinsky failed to establish a prima facie case of employment discrimination.  See O'Connor v. Consolidated Coin Caterers Corp., --- U.S. ----, 64 U.S.L.W. 4243 (U.S. April 1, 1996) (No. 95-354);  see also McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973);  Alvarado v. Board of Trustees, 928 F.2d 118, 121 (4th Cir.1991).  Moreover, Karlinsky failed to rebut the legitimate, nondiscriminatory reasons Rockville proffered to support its decisions to discipline and ultimately terminate her.  See Texas Dep't of Community Affairs v. Burdine, 450 U.S. 248, 254-56 (1981);  Conkwright v. Westinghouse Elec. Corp., 933 F.2d 231, 234-35 (4th Cir.1991).  Accordingly, we cannot say that the district court's finding of nondiscrimination was clearly erroneous.  Anderson v. City of Bessemer, 470 U.S. 564, 574 (1985).


3
We therefore affirm substantially on the reasoning of the district court.*  Karlinsky v. Mayor and Council of Rockville, No. CA-94-2942-AW (D. Md. Feb. 7, 1995;  Feb. 27, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.



*
 We note that the district court's reliance on O'Connor v. Consolidated Coin Caterers Corp., 56 F.3d 542 (4th Cir.1995), is misplaced in light of the Supreme Court's recent decision in that case, decided after the district court rendered its opinion in this case.  However, as we have held, Karlinsky failed to establish a prima facie case of age discrimination under the standard approved by the Supreme Court in O'Connor v. Consolidated Coin Caterers Corp., 64 U.S.L.W. 4243